On May 1, 2002, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Conspiracy, a felony; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I, for the offense of Attempted Criminal Possession with Intent to Distribute, a felony; Count III: Twenty-five (25) years in the Montana State Prison, to run consecutive to Counts I & II, for the offense of Operation of an Unlawful Clandestine Laboratory, a felony; and Ten (10) years in the Montana State Prison for Persistent Felony Offender Status, to run consecutive to Counts I - III.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was represented by George Corn who appeared via videoconference.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended; Count II: Twenty (20) *36years in the Montana State Prison, to run concurrently with Count I; and Count III: Twenty-five (25) years in the Montana State Prison, with five (5) years suspended to run concurrently to Counts I & II; and Ten (10) years in the Montana State Prison for Persistent Felony Offender status, to run consecutive to Counts I - III. The terms and conditions shall remain as imposed in the Judgment of May 1, 2002.
DATED this 13th day of March, 2007.
Hon. Ray Dayton, District Court Judge